       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 1 of 9 Page ID #:1



 1 LAW OFFICES OF BARAK BERLIN
     BARAK J. BERLIN (CASB No. 216115)
 2 Email: Barak@BerlinLawGroup.com
     28693 Old Town Front Street, Ste 400-C
 3 Temecula, CA 92590
     Telephone: (951) 414-3452
 4 Facsimile: (951) 296-6187

 5 Attorneys for Plaintiff

 6

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10 MELISSA SWANSON,                           )   CASE NO.
                                              )
11                                            )
                              Plaintiff,      )   COMPLAINT FOR VIOLATIONS OF
12                                            )   THE FEDERAL FAIR DEBT
          vs.                                 )   COLLECTION PRACTICES ACT,
13                                            )   CALIFORNIA ROSENTHAL FAIR
     GLOBAL MEDIATION GROUP,                  )   DEBT COLLECTION PRACTICES
14 LLC, UHG I LLC, JERRY                      )   ACT, AND CALIFORNIA FAIR
     VERHAGEN, and DOES 1-10,                 )   DEBT BUYING PRACTICES ACT
15 Inclusive,                                 )
                                              )   JURY TRIAL DEMANDED
16                            Defendants.     )
                                              )
17                                            )
18

19        COMES NOW the Plaintiff, MELISSA SWANSON (“Plaintiff”), by way of
20 Complaint against the Defendant, says:

21                           I. PRELIMINARY STATEMENT
22        1.    Melissa Swanson (“Plaintiff”), through Plaintiff’s attorney, brings this
23 action to challenge the actions of the Global Mediation Group, LLC, UHG I LLC,

24 and DOES 1-10, inclusive (“Defendants”), with regards to attempts by Defendants

25 to unlawfully and abusively collect a debt allegedly owed by Plaintiff, and this

26 conduct caused Plaintiff damages.
27

28

                                              -1-
                                           COMPLAINT
       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 2 of 9 Page ID #:2



 1         2.    Plaintiff makes these allegations on information and belief, with the
 2 exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which

 3 Plaintiff alleges on personal knowledge.

 4         3.    While many violations are described below with specificity, this
 5 Complaint alleges violations of the statutes cited in their entirety.

 6         4.    Unless otherwise stated, all the conduct engaged in by Defendants took
 7 place in California.

 8         5.    Any violations by Defendants were knowing, willful, and intentional,
 9 and Defendants did not maintain procedures reasonably adapted to avoid any such

10 violation.

11                           II. JURISDICTION AND VENUE
12         6.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C.
13 § 1692(k), and 28 U.S.C. § 1367 for supplemental state claims.

14         7.    This action arises out of Defendants’ violations of the Fair Debt
15 Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), the Rosenthal Fair

16 Debt Collection Practices Act, California Civil Code §§ 1788-1788.32 (“Rosenthal

17 Act”), and the Fair Debt Buying Practices Act, Civ. Code §§1788.50-1788.64

18 (“FDBPA”).

19         8.    Because Defendant does business within the State of California,
20 personal jurisdiction is established.

21         9.    Venue is proper pursuant to 28 U.S.C. § 1391.
22                                      III. PARTIES
23         10.   Plaintiff Melissa Swanson is a natural person who resides in the City of
24 Riverside, County of Riverside, State of California.

25         11.   At all times relevant to this Complaint, Defendant Global Mediation
26 Group, LLC (“Global”) was a New York Limited Liability Company with an address
27 of 6000 N. Baily Ave, Suite 2C, Amherst, NY 14226.

28

                                              -2-
                                           COMPLAINT
       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 3 of 9 Page ID #:3



 1        12.    At all times relevant to this Complaint, Defendant UHG I LLC
 2 (“UHG”) was a Delaware Limited Liability Company with addresses of 6400

 3 Sheridan Drive, Ste 138, Williamsville, NY 14221 and 383 Inverness Parkway, Suite

 4 280, Englewood, CO 80112.

 5        13.    At all times relevant to this Complaint, Defendant Jerry VerHagen
 6 (“VerHagen”) was an individual with a business address of 6000 N. Baily Ave, Suite

 7 2C, Amherst, NY 14226. According to the Statement of Information filed by Global,

 8 VerHagen is the President and sole Member of Global.

 9        14.    Plaintiff is obligated or allegedly obligated to pay a debt, and is a
10 “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

11        15.    Plaintiff is a natural person from whom a debt collector sought to
12 collect a consumer debt which was due and owing or alleged to be due and owing

13 from Plaintiff, and is a “debtor” as that term is defined by California Civil Code §

14 1788.2(h).

15        16.    Defendants are comprised of persons who use an instrumentality of
16 interstate commerce or the mails in a business the principal purpose of which is the

17 collection of debts, or who regularly collects or attempts to collect, directly or

18 indirectly, debts owed or due or asserted to be owed or due another and is therefore

19 a debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).
20        17.    Defendants, in the ordinary course of business, regularly, on behalf of
21 himself, herself, or others, engage in debt collection as that term is defined by

22 California Civil Code § 1788.2(b), and are therefore debt collectors as that term is

23 defined by California Civil Code § 1788.2(c).

24        18.    This case involves money, property or their equivalent, due or owing
25 or alleged to be due or owing from a natural person by reason of a consumer credit

26 transaction. As such, this action arises out of a consumer debt and “consumer credit”
27 as those terms are defined by Cal. Civ. Code § 1788.2(f).

28

                                           -3-
                                        COMPLAINT
       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 4 of 9 Page ID #:4



 1        19.    Defendants are entities that are regularly engaged in the business of
 2 purchasing charged-off consumer debt for collection purposes and are therefore debt

 3 buyers as that term is defined by Cal. Civ. Code §1788.50.

 4        20.    Defendants purchased this debt after January 1, 2014.
 5        21.    Plaintiff is informed and believes, and based on said information and
 6 belief alleges, that at all relevant times mentioned herein, each defendant was the

 7 agent, employee, joint venturer, predecessor-in-interest, successor-in-interest, co-

 8 conspirator, alter ego or a partner of the other, and in doing the things alleged, was

 9 acting in the course and scope of said agency, employment, joint venture or other

10 relationship. Each defendant has authorized, ratified and imposed the acts of the

11 remaining defendants and each defendant ratified, entrusted, approved, joined in,

12 acquiesced and/or authorized the wrongful acts of each co-defendant, and each of

13 them, as set forth below, and/or retained the benefits of said negligent and/or

14 wrongful acts.

15                           IV. FACTUAL ALLEGATIONS
16        22.    Sometime before April 19, 2019, Plaintiff is alleged to have incurred
17 certain financial obligations with Credit One Bank (hereinafter “Credit One

18 account”).

19        23.    These financial obligations were primarily for personal, family or
20 household purposes and are therefore a “debt” as that term is defined by 15 U.S.C.

21 §1692a(5).

22        24.    These alleged obligations were money, property, or their equivalent,
23 which is due or owing, or alleged to be due or owing, from a natural person to another

24 person and are therefore a “debt” as that term is defined by California Civil Code

25 §1788.2(d), and a “consumer debt” as that term is defined by California Civil Code

26 §1788.2(f).
27        25.    Sometime thereafter, but before April 19, 2019, Plaintiff allegedly fell
28 behind in the payments allegedly owed on the alleged past due Credit One account.

                                            -4-
                                         COMPLAINT
       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 5 of 9 Page ID #:5



 1 Plaintiff currently takes no position as to the validity of this alleged past due Credit

 2 One account.

 3        26.    Subsequently, but before April 19, 2019, the alleged past due Credit
 4 One account was assigned, placed, sold, or otherwise transferred, to Defendants for

 5 collection.

 6        27.    Defendant Global made numerous calls to Plaintiff’s brother without
 7 permission from Plaintiff.

 8        28.    On April 18, 2019 Plaintiff’s brother called Defendant Global to find
 9 out why they were calling him. He asked why he was being called. He spoke to

10 “Adam” who told him they were calling for Melissa Swanson. When he told Adam

11 that he was Melissa’s brother, Adam proceeded to tell him that Plaintiff had a debt

12 from Credit One Bank in the amount of two thousand three hundred sixty five dollars

13 ($2,365.00) from a Visa card from Credit One Bank.

14        29.    On or about April 19, 2019, Defendant sent Plaintiff a letter. This was
15 the first letter Plaintiff received from Defendant. This letter did not include the

16 notices required by California Civil Code Sections 1788.50, 1788.52, and 1812.700.

17 This letter did not include the notice required by 15 USC 1692e(11). This letter did

18 not include the notice required by 15 USC 1692g, nor was a subsequent letter sent

19 containing any of these notices.
20        30.    Defendants regularly attempt to collect credit card bills.
21        31.    When Plaintiff’s brother told Plaintiff about the conversation with
22 Adam, Plaintiff was mortified.        She was thoroughly embarrassed when she
23 discovered that her brother had been informed about her alleged debt without her

24 permission.

25        32.    When Plaintiff’s brother called Plaintiff regarding this debt collection,
26 Plaintiff got really bad anxiety and has felt depressed ever since. She did not want
27 her brother to find out about this. She does not discuss her finances or other personal

28 business with her brother.

                                             -5-
                                          COMPLAINT
      Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 6 of 9 Page ID #:6



 1                               V. CAUSES OF ACTION
 2                                  COUNT I
                FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
 3                          15 U.S.C. §§ 1692 ET SEQ.
 4        33.    Plaintiff repeats, re-alleges, and incorporates by reference, all previous
 5 paragraphs.

 6        34.    The foregoing acts and omissions constitute numerous and multiple
 7 violations of the FDCPA, including but not limited to 15 U.S.C. §1692e, 15 U.S.C.

 8 §1692e(2), 15 U.S.C. §1692e(5), 15 U.S.C. §1692e(10), 15 U.S.C. §1692e(11), 15

 9 U.S.C. §1692e(14), 15 U.S.C. 1692f, and 15 U.S.C. §1692g.

10        35.    15 U.S.C. §1692e provides that
11        a debt collector may not use any false, deceptive, or misleading representation
12        or means in connection with the collection of any debt. Without limiting the
13        general application of the foregoing, the following conduct is a violation of
14        this section....
15               (11) The failure to disclose in the initial written communication with
16        the consumer and, in addition, if the initial communication with the consumer
17        is oral, in that initial oral communication, that the debt collector is attempting
18        to collect a debt and that any information obtained will be used for that
19        purpose, and the failure to disclose in subsequent communications that the
20        communication is from a debt collector . . .
21        36.    15 U.S.C. §1692f provides that
22               a debt collector may not use unfair or unconscionable means to collect
23        or attempt to collect any debt. . . .
24        37.    15 U.S.C. §1692g provides that
25        (a) Within five days after the initial communication with a consumer in
26        connection with the collection of any debt, a debt collector shall, unless the
27        following information is contained in the initial communication or the
28        consumer has paid the debt, send the consumer a written notice containing --
                                              -6-
                                           COMPLAINT
       Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 7 of 9 Page ID #:7



 1               (1) the amount of the debt;
 2               (2) the name of the creditor to whom the debt is owed;
 3               (3) a statement that unless the consumer, within thirty days after receipt
 4        of the notice, disputes the validity of the debt, or any portion thereof, the debt
 5        will be assumed to be valid by the debt collector;
 6               (4) a statement that if the consumer notifies the debt collector in writing
 7        within the thirty-day period that the debt, or any portion thereof, is disputed,
 8        the debt collector will obtain verification of the debt or a copy of a judgment
 9        against the consumer and a copy of such verification or judgment will be
10        mailed to the consumer by the debt collector; and
11               (5) a statement that, upon the consumer's written request within the
12        thirty-day period, the debt collector will provide the consumer with the name
13        and address of the original creditor, if different from the current creditor.
14        38.    As a result of each and every violation of the FDCPA, Plaintiff is
15 entitled to any actual damages, including emotional distress, pursuant to 15 U.S.C.

16 § 1692k(a)(1); statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C.

17 § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

18 1692k(a)(3) from Defendants.

19                            COUNT II
           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
20                       (ROSENTHAL ACT)
                     CAL.CIV.CODE §§ 1788-1788.32
21

22        39.    Plaintiff repeats, re-alleges, and incorporates by reference, all previous
23 paragraphs.

24        40.    The foregoing acts and omissions constitute numerous and multiple
25 violations of the Rosenthal Act, including but not limited to each and every one of

26 the above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32.
27        41.    As a result of each and every violation of the Rosenthal Act, Plaintiff is
28 entitled to any actual damages, including emotional distress, pursuant to Cal. Civ.

                                             -7-
                                          COMPLAINT
        Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 8 of 9 Page ID #:8



 1 Code § 1788.30(a); statutory damages for a knowing or willful violation in the

 2 amount up to $1,000.00 pursuant to Cal. Civ. Code § 1788.30(b); and reasonable

 3 attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.30(c) from Defendants.

 4                                  COUNT III
                         FAIR DEBT BUYING PRACTICES ACT
 5                         CAL.CIV.CODE §§ 1788.50-1788.64
 6         42.     Plaintiff repeats, re-alleges, and incorporates by reference, all other
 7 paragraphs.

 8         43.     The foregoing acts and omissions constitute numerous and multiple
 9 violations of the Fair Debt Buying Practices Act, including but not limited to each

10 and every one of the above-cited provisions of the Fair Debt Buying Practices Act,

11 Cal. Civ. Code §§ 1788.50-1788.64.

12         44.     As a result of each and every violation of the Fair Debt Buying Practices
13 Act, Plaintiff is entitled to any actual damages, including emotional distress,

14 pursuant to Cal. Civ. Code § 1788.62(a); statutory damages for a knowing or willful

15 violation in the amount up to $1,000.00 pursuant to Cal. Civ. Code § 1788.62(b);

16 and reasonable attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.62(c)(1)

17 from Defendants.

18                              VI. PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff respectfully requests that the Court enter judgment
20 in her favor as follows:

21 A.      For the FIRST CAUSE OF ACTION:
22         (i)     An award of actual damages pursuant to 15 U.S.C. §1692k(a)(1),
23                 including emotional distress.
24         (ii)    An award of the maximum statutory damages for Plaintiff pursuant to
25                 15 U.S.C. § 1692k(a)(2)(A);
26         (iii)   Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C. §
27                 1692k(a)(B)(3); and
28         (iv)    For such other and further relief as may be just and proper.
                                              -8-
                                           COMPLAINT
        Case 5:19-cv-01317-SP Document 1 Filed 07/18/19 Page 9 of 9 Page ID #:9



 1 B.      For the SECOND CAUSE OF ACTION:
 2         (i)     An award of actual damages pursuant to Cal. Civil Code §1788.30(a),
 3          including emotional distress;
 4         (ii)    An award of the maximum statutory damages for Plaintiffs pursuant to
 5                 Cal. Civil Code §1788.30(b);
 6         (iii)   Attorney’s fees, litigation expenses, and costs pursuant to Cal. Civil
 7                 Code §1788.30(c); and
 8         (iv)    For such other and further relief as may be just and proper.
 9 C.      For the THIRD CAUSE OF ACTION:
10         (i)     An award of actual damages pursuant to Cal. Civil Code
11                 §1788.62(a)(1), including emotional distress;
12         (ii)    An award of the maximum statutory damages for Plaintiffs pursuant to
13                 Cal. Civil Code §1788.62(a)(2);
14         (iii)   Attorney’s fees, litigation expenses, and costs pursuant to Cal. Civil
15                 Code §1788.62(c)(1); and
16         (iv)    For such other and further relief as may be just and proper.
17                             DEMAND FOR JURY TRIAL
18         PLEASE TAKE NOTICE that Plaintiff, Melissa Swanson, hereby demands
19 a trial by jury of all triable issues of fact in the above-captioned case.
20 DATED: July 18, 2019                     LAW OFFICES OF BARAK BERLIN
21

22

23

24                                          /s/ Barak J. Berlin
25
                                            BARAK J. BERLIN
                                            Attorneys for Plaintiff Melissa Swanson
26
27

28

                                              -9-
                                           COMPLAINT
